 
 
II 
110th CONGRESS 2d Session 
S. 3447 
IN THE SENATE OF THE UNITED STATES 
 
August 1, 2008 
Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To reprogram $15,000,000 in savings in the Jackson Barracks military construction to the Department of the Interior for the Historic Preservation Fund of the National Park Service for the purpose of restoring Jackson Barracks to its pre-Hurricane Katrina status as a national historic treasure. 
 
 
1.Reprogramming of funds for restoration of Jackson Barracks, Louisiana 
(a)FindingsCongress makes the following findings: 
(1)Devastation from Hurricane Katrina in 2006 touched every structure at Jackson Barracks, also causing extensive damage to historic Jackson Barracks, which were constructed between 1834 and 1835 and consisted of 14 Antebellum Garrison Structures. 
(2)Jackson Barracks requires additional renovations and restorations that are not within the scope of the Federal Emergency Management Agency (FEMA), which has been obligated to assist in funding hurricane related damages only. 
(3)There is a pressing need to complete non-FEMA subsidized restoration and renovation of the historic structures at Jackson Barracks while concurrently performing hurricane related repairs. 
(4)The Chief of the National Guard Bureau has agreed to reprogram this $15,000,000 savings to the Department of the Interior for the Historic Preservation Fund of the National Park Service to assist in the completion of historic preservation at Jackson Barracks, and Secretary of the Interior Dirk Kempthorne has agreed to that allocation of funds. 
(b)Reprogramming of funds
(1)Of the amount appropriated or otherwise made available by the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234) under the heading Military Construction, Army National Guard and available for an Army Aviation Support Facility at Hammond, Louisiana, the Secretary of the Army shall transfer $2,600,000 to the Department of the Interior for the purpose set forth in subsection (c). 
(2)Of the amount appropriated or otherwise made available by such Act under such heading and available for a Readiness Center at Jackson Barracks, Louisiana, the Secretary of the Army shall transfer $1,750,000 to the Department of the Interior for the purpose set forth in subsection (c). 
(3)Of the amount appropriated or otherwise made available by such Act under such heading and available for a Readiness Center at Hammond, Louisiana, the Secretary of the Army shall transfer $2,650,000 to the Department of the Interior for the purpose set forth in subsection (c). 
(4)Of the amount appropriated or otherwise made available by such Act under such heading and available for planning and design for various projects, the Secretary of the Army shall transfer $8,000,000 to the Department of the Interior for the purpose set forth in subsection (c). 
(c)Use of reprogrammed fundsAmounts transferred to the Department of the Interior pursuant to subsection (b) shall be allocated to the Historic Preservation Fund of the National Park Service, to remain available until expended, for the purpose of restoration, rehabilitation, and historic preservation activities at Jackson Barracks. 
 
